DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-22 in the reply filed on 11/22/21 is acknowledged.
Claims 1-5, 9, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loescher et al. (EP 2604664).
Regarding claim 10, Loescher et al. teaches an adhesive tape (See Abstract) comprising: a backing comprising a PVC film and top layer, i.e. a multilayer film comprising one or more organic polymers, wherein at least one layer comprises a plasticized polyvinyl chloride, and at least one layer comprises pigments, i.e. one or more fillers (paragraphs [0013]-[0014] and [0043]); a primer layer disposed on at least one major surface of the backing (paragraphs [0017] and [0044]); and a pressure sensitive adhesive layer disposed on the primer layer (paragraphs [0032] and [0044]).
Regarding claim 11, Loescher et al. teaches wherein the multilayer film backing comprises two layers (PVC film and top layer) which falls within the claimed range of up to 15 layers.
Regarding claim 18, Loescher et al. teaches wherein the pressure sensitive adhesive comprises a hot melt pressure sensitive adhesive (paragraph [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (EP 0595669).
Regarding claim 10, Warner et al. teaches an adhesive tape comprising: a backing comprising a scrim film and/or at least one layer of durable thermoplastic sheeting, i.e. a multilayer film comprising one or more organic polymers, wherein at least one layer comprises a plasticized polyvinyl chloride, and at least one layer comprises pigments, i.e. one or more fillers (page 2, lines 42-57 and page 3, lines 18-19); a primer layer disposed on at least one major surface of the backing (page 9, lines 7-10); and a pressure sensitive adhesive layer disposed on the primer layer (page 8, lines 54-55 and 57).
Given the overlap between the adhesive tape of Warner et al. and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive tape that is both disclosed by Warner et al. and encompassed by the present claims and thereby arrive that the claimed invention.
Regarding claim 11, Warner et al. teaches wherein scrim film may comprise at least 5 layers, preferably 13 layers (page 4, lines 34-39) and there may be two durable thermoplastic sheeting (See Abstract), therefore, the multilayer film backing comprises up to 15 layers.
Regarding claim 12, Warner et al. teaches wherein the multilayer film backing comprises a core and two surface layers (scrim film between two durable thermoplastic sheeting, See Abstract).
Regarding claim 13, Warner et al. teaches wherein the core comprises one or more layers (page 4, lines 34-39).
Regarding claim 14, Warner et al. teaches wherein at least one layer of the core comprises one or more fillers (col. 7, lines 3-8).
Regarding claim 15, Warner et al. teaches wherein each surface layer comprises one or more fillers (page 3, lines 18-19).
Regarding claim 16, Warner et al. teaches wherein each layer of the multilayer film backing comprises plasticized polyvinyl chloride (durable thermoplastic sheeting including polyvinyl chloride, page 8, lines 6-8 and 17-18).
Regarding claim 17, Warner et al. teaches wherein each layer of the multilayer film backing comprises one or more fillers (durable thermoplastic sheeting including pigment, page 3, lines 18-19).
Regarding claims 18 and 19, Warner et al. teaches wherein the adhesive may be activatable by pressure, heat, solvent, or any combination thereof and may be of any type such as an acrylate, a rubber/resin, or a silicone (page 8, lines 54-56) which meets the claimed limitations.
Regarding claim 21, there is no explicit disclosure in Warner et al. that the primer comprises solvent. Further, in the final product of Warner et al., i.e. adhesive tape, the primer layer would necessarily be solventless.

Claim(s) 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (EP 0595669) in view of Emslander et al. (US 2018/0327638).
Warner et al. is relied upon as disclosed above.
Regarding claim 20, Warner et al. teaches adhesive comprising rubber/resin (page 8, lines 54-56) but fails to disclose rubber-based pressure sensitive adhesive as claimed.
However, Emslander et al. teaches an adhesive tape comprising a plasticized polyvinyl chloride backing, a primer, and an adhesive (See Abstract). Emslander et al. further discloses the adhesive can be pressure sensitive adhesives which are “a distinct category of adhesives and a distinct category of thermoplastics, which in dry (solvent-free) form are aggressively, and permanently, tacky at room temperature.  They firmly adhere to a variety of dissimilar surfaces upon mere contact without the need of more than finger or hand pressure.  Pressure sensitive adhesives require no activation by water, solvent, or heat to exert a strong adhesive holding force.  They are sufficiently cohesive and elastic in nature so that, despite their aggressive tackiness, they can be handled with the fingers and removed from smooth surfaces without leaving a residue” (paragraph [0080]). Emslander et al. further discloses pressure sensitive adhesive includes rubber-based pressure sensitive adhesive comprising a styrene-butadiene copolymer, a styrene-isoprene-styrene copolymer, a polyisoprene homopolymer, a polybutadiene homopolymer, or a combination thereof (paragraphs [0081]-[0091]). Therefore, it would have been obvious to one of ordinary skill in the art to use the specific rubber-based pressure sensitive adhesive of Emslander et al. in Warner et al. and thereby arrive at the presently claimed invention. Case law holds that the selection of a known material based on suitability for its intended use support prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045)". See MPEP 2144.07. 
Regarding claims 21, 22, 23, and 24, Warner et al. fails to teach wherein the primer comprises an elastomeric epoxidized polymer. 
However, Emslander et al. teaches wherein the primer comprises an elastomeric polymer, e.g. styrene-butadiene block copolymer and natural rubber, wherein the elastomeric polymer comprises an epoxidized polymer, wherein the epoxidized polymer comprises a concentration of epoxidized units of at least 0.5 wt-% (paragraphs [0073]-[0077]), wherein the primer layer is solventless (paragraphs [0050] and [0078]).
It would have been obvious to one of ordinary skill in the art to use an elastomeric epoxidized polymer and no solvent for the primer of Emslander et al. in order to further enhance adhesion and for environmental concerns (Emslander et al., paragraphs [0050] and [0079]).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787